DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 4/26/21. Claims 1 and 3 have been cancelled. Claims 2 and 4-7, and 9-10 have been amended. 

Response to Arguments
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 2, Applicant asserts that the cited prior art does not teach, "determine, based on determining that the oncoming vehicle enters inside the estimated path of the host vehicle, whether there is a second collision possibility between the host vehicle and the oncoming vehicle based on a second time to collision or a second inter-vehicle time between the host vehicle and the oncoming vehicle being less than a second threshold that is less than the first threshold, based on determining that the oncoming vehicle enters inside the estimated path of the host vehicle," (Remarks at pg. 6-7, emphasis added). Examiner, however, respectfully disagrees.
First, it is unclear whether the language "or a second inter-vehicle time between the host vehicle and the oncoming vehicle being less than a second threshold that is less than the first threshold, based on determining that the oncoming vehicle enters 
Second, Jeon teaches "determine, based on determining that the oncoming vehicle enters inside the estimated path of the host vehicle, whether there is a second collision possibility between the host vehicle and the oncoming vehicle based on a second time to collision" (see e.g. at least p. 158-161, estimating that the vehicle 1 will collide with the target vehicle 2 when the cross time (t1) is equal to or more than the estimated time to collision (TTCY) and equal to or less than the estimate d time to collision avoidance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 2018/0144635 A1) in view of Okita (US 2010/0030426 A1).

Regarding claim 2, Modified Jeon discloses a collision avoidance device of a host vehicle, the collision avoidance device comprising an electronic control unit (ECU) (see e.g. at least Abstract, Fig. 4, and related text) configured to:
determine that there is a first collision possibility between the host vehicle turning and an oncoming vehicle based on a first time to collision (e.g. at least time to collision (TTCY), see e.g. at least p. 152) or a first inter-vehicle time between the host vehicle and the oncoming vehicle being less than a first threshold (see e.g. at least p. 152, estimating a time to collision (TTCY));;
determine, based on determining that there is the first collision possibility that the oncoming vehicle enters inside an estimated path of the host vehicle (see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text, determining a risk of collision between a host vehicle 1 and target vehicle 2 by determining a turning radius (R, Rmin) of vehicle 1, estimating a time to collision (TTCY), a time to collision avoidance (TTCAY), and a cross time (t1) when vehicle 1 is predicted to cross the path of vehicle 2);
determine, based on determining that the oncoming vehicle enters inside the estimated path of the host vehicle, whether there is a second collision possibility between the host vehicle and the oncoming vehicle based on a second time to collision (e.g. t1, id.) or a second inter-vehicle time between the host vehicle and the oncoming vehicle being less than a second threshold that is less than the first threshold, based on 
wherein the ECU does not execute a collision avoidance warning control, based on determining there is not the second collision possibility between the host vehicle and the oncoming vehicle (id., transmitting the signal upon determining that the cross time (t1) is 1) equal to or more than the estimated time to collision (TTCY), but not transmitting the signal when the cross time (t1) is greater than the estimated time to collision avoidance (TTCAY)).
Additionally, Okita teaches limitations not expressly disclosed by Jeon including namely: suppress execution of a collision avoidance control based on determining that there is not a second collision possibility between the host vehicle and an oncoming obstacle (see e.g. p. 66, 74-77, Fig. 7, and related text, reciting "that there is no probability that an own vehicle will collide with the obstacle and the collision judgment is cancelled.").
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Jeon by configuring the ECU to suppress execution of a collision avoidance control based on determining that there is not the second collision possibility between the host vehicle and the oncoming vehicle as taught by the combination of Jeon and Okita in order to enhance vehicle safety by performing automatic control for avoiding a collision as quickly as possible, while maintaining 
 
Regarding claim 4, Jeon discloses a collision avoidance device of a host vehicle, the collision avoidance device comprising an electronic control unit (see e.g. at least Abstract, Fig. 4, and related text) configured to:
determine that an oncoming vehicle enters inside an estimated path of a host vehicle (see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text, determining a risk of collision between a host vehicle 1 and target vehicle 2 by determining a turning radius (R, Rmin) of vehicle 1, estimating a time to collision (TTCY), a time to collision avoidance (TTCAY), and a cross time (t1) when vehicle 1 is predicted to cross the path of vehicle 2, and determining a risk of collision when the cross time (t1) is equal to or more than the estimated time to collision (TTCY) and equal to or less than the estimated time to collision avoidance (TTCAY)); and
determine whether there is a collision possibility between the host vehicle and the oncoming vehicle, based on determining that the oncoming vehicle enters inside the estimated path of the host vehicle (id.); and
Additionally, Okita teaches limitations not expressly disclosed by Jeon including namely suppressing execution of a collision avoidance control based on determining that there is no collision possibility (see e.g. p. 66, 74-77, Fig. 7, and related text, reciting "that there is no probability that an own vehicle will collide with the obstacle and the collision judgment is cancelled.").


Regarding claim 5, Modified Jeon teaches that the ECU does not execute the collision avoidance control after determining that the oncoming vehicle enters inside the estimated path of the host vehicle until the ECU determines that there is the collision possibility (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text; Okita: see e.g. at least Abstract, p. 33, 44, 66, 74-77, Fig. 1, 2, 5, 7, and related text).

Regarding claim 6, Modified Jeon teaches that the ECU, when determining whether there is the collision possibility is configured to:
determine whether there is a first collision possibility between the host vehicle and the oncoming vehicle based on a first determination condition, based on determining that the oncoming vehicle does not enter inside the estimated path of the host vehicle (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text); and


Regarding claim 7, Modified Jeon teaches that the ECU, when determining whether there is the collision possibility, is configured to:
determine that there is a first collision possibility between the host vehicle and the oncoming vehicle based on a first a time to collision or a first inter-vehicle time between the host vehicle and the oncoming vehicle being less than a first threshold, based on determining that the oncoming vehicle does not enter inside the estimated path of the host vehicle (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text), and
determine that there is a second collision possibility between the host vehicle and the oncoming vehicle based on a second time to collision or a second inter-vehicle time between the host vehicle and the oncoming vehicle being less than a second threshold that is less than the first threshold based on determining that the oncoming vehicle enters inside the estimated path of the host vehicle (Jeon: id.).

Regarding claim 8 Modified Jeon teaches that the first determination condition is a case where a first time to collision or a first inter-vehicle time between the host vehicle and the oncoming vehicle is less than a first threshold (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text); and

Regarding claim 9 Modified Jeon teaches that the ECU is further configured to: determine a lateral distance between the host vehicle and the oncoming vehicle (Jeon: e.g. at least distance y, see e.g. at least p. 91, Fig. 5-8, and related text); 
determine a longitudinal distance between the host vehicle and the oncoming vehicle (Okita: e.g. at least Ra, see e.g. at least Fig. 4, 8, and related text); 
determine a turning radius of the estimated path of the host vehicle (Jeon: e.g. at least R, Rmin, see e.g. at least Fig. 5-8, and related text; see also e.g. at least Okita: Fig. 4, 8, and related text);
determine an oncoming vehicle distance, based on the lateral distance, the longitudinal distance, and the turning radius of the estimated path (Jeon: id.; Okita: id.); and 
determine whether the oncoming vehicle enters inside the estimated path of the host vehicle, based on the oncoming vehicle distance, the turning radius of the estimated path, and a predetermined value (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text, determining a risk of collision between a host vehicle 1 and target vehicle 2 by determining a turning radius (R, Rmin) of vehicle 1, estimating a time to collision (TTCY), a time to collision avoidance (TTCAY), and a cross time (t1) when vehicle 1 is predicted to cross the path of vehicle 2, and determining a risk of collision when the cross time (t1) is equal to or 

Regarding claim 10 Modified Jeon teaches that the ECU is further configured to: execute the collision avoidance control based on determining that the oncoming vehicle does not enter inside the estimated path of the host vehicle (Jeon: see e.g. at least Abstract, p. 8-10, 20, 158-161, 164-165, 168-173, Fig. 5-8, 11-13, and related text).

	
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662